Citation Nr: 9912551	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-29 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Albert C. Ross, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1934 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  All relevant evidence necessary for an equitable 
disposition as to the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 has been obtained.  

3.  In December 1986 the RO granted an 80 percent disability 
rating for bilateral defective hearing.  The veteran's 
combined disability rating was 90 percent, effective from 
October 8, 1986.

4.  In April 1988 the RO granted a 100 percent disability 
rating for bilateral defective hearing as a result of a 
change in the Ratings Schedule.  The veteran's combined 
disability rating was 100 percent, effective from December 
18, 1987.

5.  The veteran died on February [redacted], 1997, less than 
10 years from the effective date of the award of a total schedular 
disability rating.

6.  The veteran was not in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability that either was continuously rated disabling for a 
period of 10 or more years immediately preceding death, and 
was not so rated for a period of not less than 5 years from 
the date of his discharge or other release from active duty.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for DIC under the provision of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 1991);  
38 C.F.R. § 3.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1998).  

In order to establish service connection for the cause of a 
veteran's death, the evidence must establish that a service-
connected disease or injury either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991);  38 C.F.R. § 3.312 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d) (1998).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81). 

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded);  see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

Service medical records show that the veteran was treated for 
acute fibrinous pleurisy to the anterior left lower lobe in 
September 1939.  It was noted the condition on completion of 
the case was recurrent.  A February 1945 examination in 
conjunction with the veteran's separation from service 
revealed clear lungs.  An x-ray examination of the lungs was 
normal.

The veteran's death certificate indicates that he died on 
February [redacted], 1947, as a result of respiratory failure 
due to pneumonia.  VA hospital records show the veteran was 
admitted after failure to thrive in a nursing home placement.  
It was noted the veteran developed bilateral nosocomial 
pneumonia during hospitalization and died of respiratory failure.

The record reflects that at the time of his death the veteran 
was service-connected for bilateral defective hearing, 100 
percent disabling, paranoid type schizophrenia, 30 percent 
disabling, fracture of the fifth metatarsal, 0 percent 
disabling, right ear otitis media, 0 percent disabling, 
tonsillectomy, 0 percent disabling, left lower lobe pleurisy, 
0 percent disabling, appendectomy scar, 0 percent disabling.

VA medical opinion in August 1998 found, based upon a review 
of the record, the veteran's death from respiratory failure 
due to pneumonia was not related his service-connected left 
lower lobe pleurisy.  It was noted that numerous chest x-rays 
and evaluations revealed no significant pulmonary disease 
prior to his death.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, 5 Vet. App. at 92.  Because the appellant has 
failed to meet this burden, the Board finds that her claim 
for service connection for the cause of the veteran's death 
is not well grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  

The claimant does not meet this burden by merely presenting 
her lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  

Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the appellant's claim not well 
grounded.

Based on the evidence of record, the Board finds the 
appellant has submitted no competent evidence demonstrating 
the veteran's cause of death by respiratory failure due to 
pneumonia was caused or was substantially related to a 
disease which had its onset during active service.  

The only evidence of a disability related to active service 
resulting in the veteran's death is lay opinion.  While lay 
persons are competent to testify as to symptoms the veteran 
experienced, they are not competent to provide an opinion or 
diagnosis because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, no evidence 
as to continuity of symptomatology was submitted.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the lay opinions of record are an 
insufficient basis to find the claim well grounded.  
Espiritu.  Accordingly, as a well grounded claim must be 
supported by evidence, not merely allegations, Tirpak, the 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded, 
the doctrine of reasonable doubt has no application to her 
case.

DIC Claim
Criteria

Benefits are paid to a deceased veteran's surviving spouse or 
children in the same manner as if the veteran's death is 
service connected when the veteran's death was not caused by 
his or her own willful misconduct, and the veteran was in 
receipt of or for any reason was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death or was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death.  38 U.S.C.A. § 1318 (West 1991);  38 C.F.R. § 3.22 
(1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. § 4.1 (1998).

Multiple service-connected disability ratings are combined, 
not added, in accordance with a combined ratings table which 
considers the efficiency of individuals as affected first by 
the most disabling disorder and then by less disabling 
disorders.  38 C.F.R. § 4.25 (1998).

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date.  38 C.F.R. 
§ 3.400(o)(2).

VA regulations provide that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act.  38 C.F.R. § 3.114 (1998).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (1998).  The Court has 
held that CUE is a very specific and rare kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

Factual Background

The record reflects that in April 1945 the RO granted service 
connection for unclassified psychosis, 100 percent disabling, 
bilateral deafness, 10 percent disabling, appendectomy scar, 
0 percent disabling.  The combined disability rating was 100 
percent, effective from March 16, 1945.  

A May 1945 rating decision found medical evidence revealed a 
definite improvement which warranted a reduction in the 
veteran's disability rating.  A 50 percent disability rating 
was assigned for psychosis, unclassified in partial 
remission.  The combined disability rating was 60 percent, 
effective from July 8, 1945.

In February 1948 the veteran's disability ratings were 
amended as a result of a revised Ratings Schedule.  The 
amended ratings included service connection for unclassified 
psychosis, in partial remission, 100 percent disabling, 
eighth nerve degeneration with defective hearing, 10 percent 
disabling, appendectomy scar, 0 percent disabling.  The 
combined disability rating was 60 percent, effective from 
April 1, 1946.

In October 1960 the RO reduced the veteran's disability 
rating for schizophrenic reaction, paranoid type, in partial 
remission, to 30 percent, effective from December 20, 1960, 
and granted service connection for fracture of the fifth 
metatarsal, tonsillectomy, 0 percent disabling, and left 
lower lobe pleurisy, 0 percent disabling.  The combined 
disability rating was 40 percent, effective from 
December 20, 1960.

In February 1961 the RO granted a temporary total disability 
rating during a period of hospitalization, and granted 
entitlement to service connection for right ear non-
suppurative otitis media, 0 percent disabling.  The combined 
disability rating was 100 percent, effective from December 
5, 1960, and 40 percent, effective from January 7, 1961.

In August 1961 the RO granted a 40 percent disability rating 
for bilateral defective hearing.  The combined disability 
rating was 60 percent, effective from January 7, 1961.

In March 1985 the RO granted a 60 percent disability rating 
for bilateral defective hearing, and denied entitlement to a 
total disability rating based upon individual 
unemployability.  The combined disability rating was 70 
percent, effective from January 16, 1985.

In December 1986 the RO granted an 80 percent disability 
rating for bilateral defective hearing.  The combined 
disability rating was 90 percent, effective from October 
8, 1986.  






In November 1987 the Ratings Schedule as to hearing 
impairment was amended which became effective December 18, 
1987.  See 52 Fed. Reg. 44119 (1987) (codified at 38 C.F.R. 
§§ 4.85, 4.86, 4.86a, 4.87, 4.87a).  

In April 1988 the RO granted a 100 percent disability rating 
for bilateral defective hearing as a result of a change in 
the Ratings Schedule.  The combined disability rating was 100 
percent, effective from December 18, 1987.  

At the time of his death, the veteran was service-connected 
for bilateral defective hearing, 100 percent disabling, 
paranoid type schizophrenia, 30 percent disabling, fracture 
of the fifth metatarsal, 0 percent disabling, right ear 
otitis media, 0 percent disabling, tonsillectomy, 0 percent 
disabling, left lower lobe pleurisy, 0 percent disabling, 
appendectomy scar, 0 percent disabling.  The combined 
disability rating was 100 percent, effective from December 
18, 1987.

In correspondence received in June 1997, accepted as a notice 
of disagreement, it was argued that the veteran was 
discharged with a permanent disability that in 1948 was over 
60 percent.  The correspondence also requested clarification 
of the effects of multiple service-connected disability 
ratings and whether the veteran's cause of death was entitled 
to service connection because his disability became permanent 
within 5 years of his discharge from active service.  

In a December 1998 statement, the appellant's representative 
argued that the provisions of 38 U.S.C.A. § 1318 warranted 
entitlement to VA service-connected death benefits.  The 
representative also stated that the effective date of the 
veteran's 100 percent disability rating for bilateral 
defective hearing should be from October 8, 1986.  


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed as to this claim, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Based upon the evidence of record, the Board finds the 
appellant is not entitled to VA service-connected death 
benefits.  The record reflects the veteran died as a result 
of a nonservice-connected disorder on February [redacted], 
1997, and that his total disability rating was established 
from December 18, 1987.  Therefore, as the veteran was not in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability that either was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, and was not so rated 
for a period of not less than 5 years from the date of his 
discharge or other release from active duty, the criteria for 
benefits under 38 U.S.C.A. § 1318 are not met.

The Board notes that the record shows the veteran had 
previous periods of total disability in 1945 and 1960, but 
that his service-connected disabilities were not found to be 
permanent and total until December 18, 1987.  It is 
significant to note that 38 U.S.C.A. § 1318 requires a 
continuous total schedular or unemployability rating for 10 
years immediately preceding death or, in essence, a finding 
of a total schedular disability or unemployability if the 
veteran died within 5 years of separation from active 
service.  See 38 C.F.R. § 3.22.  In addition, disability 
ratings are combined, not added, in evaluating multiple 
service-connected disabilities.  See 38 C.F.R. § 4.25.

The Board also notes that the December 18, 1987, effective 
date awarded in April 1988 was assigned pursuant to a 
liberalizing law which represented the effective date of the 
act.  See 38 C.F.R. § 3.114.  There is no evidence indicating 
that the effective date was erroneous, and the Board notes 
that rating determinations which are final and binding are 
accepted as correct in the absence of CUE.  See 38 C.F.R. 
§ 3.105(a).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign the benefits sought. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

